SCOTT, J.,
dissenting:
I respectfully dissent. In my opinion, the Kentucky Constitution unquestionably affords greater protection to the free exercise of religion than does the Federal Constitution. Accordingly, any law interfering with an individual’s free exercise of religion must pass strict scrutiny or else be declared unconstitutional. Given that KRS 189.820 cannot pass strict scrutiny, Appellants’ convictions cannot stand. Thus, I would reverse the Court of Appeals’ judgment.
I. KENTUCKY’S CONSTITUTION
I begin by rejecting the majority’s conclusion that Kentucky’s Constitution does not afford greater protection to the free exercise of religion than its federal counterpart. First, the majority contends that “it is linguistically impossible for language to be more inclusive than that in the First Amendment: ‘Congress shall make no law respecting an establishment of religion, or prohibiting the free exercise thereof -’” Ante, op. at 840 (quoting U.S. Const, amend. I). Not only is it linguistically possible to be more inclusive than the First Amendment, Section 5 of Kentucky’s Constitution is linguistically more inclusive. Presumably, the framers of Kentucky’s Constitution used more inclusive language with the intent it would offer greater protection than the Federal Constitution.
When Kentucky’s current Constitution was adopted in 1891, the Federal Constitution had been in effect for nearly a century. If, as the majority suggests, the framers of Kentucky’s Constitution intended its provisions to be co-extensive with the Federal Constitution, it could have (and, one would expect, would have) used the same language. See Ky. State Bd. for Elementary and Secondary Ed. v. Rudasill, 589 S.W.2d 877, 880 and n. 2 (Ky.1979). Instead, the framers went beyond the mandates of the Federal Constitution and proscribed more activity than does the First Amendment.
For example, the First Amendment provides, in relevant part, that: (1) Congress, shall make (2) no law (3) prohibiting the free exercise of religion. See U.S. Const, amend. I. In contrast, Kentucky’s Constitution provides, in relevant part, that: (1) *846no human authority shall (2) in any case whatever (3) control or interfere with the rights of conscience. See Ky. Const. § 5. Obviously, “no human authority” is broader than “Congress”; “any case whatever” is broader than “law”; and “control or interfere with” proscribes more activity than an outright “prohibiti[on].” Thus, it is clear to me that the framers of Kentucky’s Constitution intended to afford greater protection under Section 5 than does the First Amendment.
This conclusion is reinforced by the rest of Section 5: No preference shall ever be given by law to any religious sect, society or denomination; nor to any particular creed, mode of worship or system of ecclesiastical polity; nor shall any person be compelled to attend any place of worship, to contribute to the erection or maintenance of any such place, or to the salary or support of any minister of religion; nor shall any man be compelled to send his child to any school to which he may be conscientiously opposed; and the civil rights, privileges or capacities of no person shall be taken away, or in anywise diminished or enlarged, on account of his belief or disbelief of any religious tenet, dogma or teaching.
This goes far beyond proscribing a legislative body from making a law prohibiting the free exercise of religion. It makes clear the framers’ intent that religious liberty should be zealously protected.
Additionally, Section 26 of Kentucky’s Constitution protects Sections 1 through 25:
To guard against transgression of the high powers which we have delegated, We Declare that everything in this Bill of Rights is excepted out of the general powers of government, and shall forever remain inviolate; and all laws contrary thereto, or contrary to this Constitution, shall be void.
Because KRS 189.820, as applied to the Swartzentruber Amish, is contrary to Sections 18 and 5 of the Bill of Rights, I would hold that it is void unless it passes strict scrutiny — any weaker standard does little to “guard against transgressions of the high powers which [the framers] have delegated.” Ky. Const. § 26. Stated differently, “[a] court cannot deprive a person of a ‘core value’ constitutional right with a ‘rational basis’ test.” Posey v. Commonwealth, 185 S.W.3d 170, 204 (Ky.2006) (Scott, J., concurring in part and dissenting in part) (citing Republican Party of Minn. v. White, 536 U.S. 765, 774, 122 S.Ct. 2528, 153 L.Ed.2d 694 (2002)).
Finally, other jurisdictions have analyzed identical issues as the one before us under strict scrutiny and held the SMV emblem requirement violated a state constitutional provision. See, e.g., Wisconsin v. Miller, 202 Wis.2d 56, 549 N.W.2d 235, 239-10 (1996). In Miller, the Supreme Court of Wisconsin recognized that the U.S. Supreme Court held in Employment Division, Department of Human Resources v. Smith, 494 U.S. 872, 110 S.Ct. 1595, 108 L.Ed.2d 876 (1990) that a rational basis standard of review would be employed for federal constitutional challenges to laws of general applicability. Id. at 240. However, it concluded “that the guarantees of [Wisconsin’s] state constitution will best be furthered through continued use of the compelling interest/least restrictive al*847ternative analysis of free conscience claims and see no need to depart from this time-tested standard.” Id. at 241. I agree with the Supreme Court of Wisconsin.
Employing a rational basis standard renders inconsequential Kentucky’s free exercise guarantee in that virtually any asserted governmental interest could justify laws of general applicability that have the effect of substantially burdening individuals’ religious liberty. Such a deferential view of government action cannot adequately protect members of non-mainstream faiths from governmental encroachment upon their religious liberty and should be rejected because “construction [of a constitutional provision that is] so loose as to virtually nullify the section, which is mandatory in its terms, should not be adopted.” Bd. of Penitentiary Comm’rs v. Spencer, 159 Ky. 255, 166 S.W. 1017, 1018 (1914).
II. STRICT SCRUTINY
This Court’s strict scrutiny review involves a three-step inquiry: “First, does a statute pose a significant burden on a constitutional right? Secondly, does the statute further [a] compell[ing] state interest? Thirdly, if so, does the statute further that interest too broadly, or in the alternative is the statute narrowly tailored to protect that interest?” Associated Indus, of Ky. v. Commonwealth, 912 S.W.2d 947, 953 (Ky.1995) (citing Buckley v. Valeo, 424 U.S. 1, 96 S.Ct. 612, 46 L.Ed.2d 659 (1976)).
A. Significant Burden on a Constitutional Right
Under the first prong of this inquiry, we ask whether KRS 189.820 significantly burdens Appellants’ constitutional rights. As a threshold matter, when the free exercise of religion is at issue, courts generally require a showing that the statute’s challengers have a “sincerely held religious belief.” See, e.g., Wisconsin v. Yoder, 406 U.S. 205, 209, 92 S.Ct. 1526, 32 L.Ed.2d 15 (1972) (“The State stipulated that respondents’ religious beliefs were sincere”); Murphy v. Mo. Dep’t of Corr., 372 F.3d 979, 983 (8th Cir.2004) (“In analyzing [whether a state law infringes on the Appellant’s free-exereise right], we consider first the threshold issue of whether the challenged governmental action ‘infringes upon a sincerely held religious belief ....’”) (citation omitted); DeHart v. Horn, 227 F.3d 47, 52 (3d Cir.2000) (“[I]f a prisoner’s request for a particular diet is not the result of sincerely held religious beliefs, the First Amendment imposes no obligation on the prison to honor that request-”). “Thus, for a burden on religion to be substantial, the government regulation must compel action or inaction with respect to the sincerely held belief; mere inconvenience to the religious institution or adherent is insufficient.” Lyster v. Woodford Cnty. Bd. of Adjustment Members, No. 2005-CA-001336-MR, 2007 WL 542719, *4 (Ky.App. Feb. 23, 2007) (citing Jolly v. Coughlin, 76 F.3d 468, 477 (2d Cir.1996)).
Whether a religious belief is sincerely held is a factual determination. As such, the trial court is in the best position to determine whether a belief is, in fact, sincerely held, and we should accept the trial court’s determination unless it is clearly erroneous. Gen. Motors Corp. v. Herald, 833 S.W.2d 804, 806 (Ky.1992) (“This Court in its appellate capacity is bound by the trial court’s finding of fact unless there is clear error....”). See also Murphy, 372 F.3d at 983 (“Whether or not group worship is a sincerely held religious belief is a factual determination.... ”).
The trial court in Appellants Gingerieh, Yoder, and Zook’s cases affirmatively found that they “do hold genuine and sincere religious beliefs, and based on their *848indoctrination and up-bringing, have a genuine fear of shunning or banishment from their Church and immediate communities if they obey the law of the state and violate the rule of the church.”9 Although it is unclear whether any affirmative finding of fact was entered with respect to the Appellants in the second case, I will assume that they have an identical sincerely held religious belief as the Appellants in the first case. Indeed, one of the Appellants from the first case was also a defendant in the second case.
The finding that Appellants have a sincerely held religious belief is not clearly erroneous. The record establishes the following: that the Swartzentruber Amish shun the display of worldly symbols due to the Bible’s admonition to “be not conformed to this world”; to them, the SMV emblem is a worldly symbol irrespective of the purpose for which it was created; they are prohibited by their religious code of conduct from displaying the orange-red triangle on their horse-drawn buggies because of its worldly garish colors and its function as a secular symbol; and failure to comply with this religious mandate will result in their (and their families) being shunned from the religious community. Accordingly, I conclude that Appellants have established their burden of showing a sincerely held religious belief.
Second, based on the same evidence, I conclude that compliance with KRS 189.820 significantly burdens Appellants’ sincerely held religious beliefs. Accordingly, Appellants have satisfied the first prong of the test by showing KRS 189.820 imposes a significant burden on their fundamental constitutional right to the free exercise of religion. The statute is therefore presumptively unconstitutional. See Harris v. McRae, 448 U.S. 297, 312, 100 S.Ct. 2671, 65 L.Ed.2d 784 (1980) (citation and internal quotation marks omitted) (“It is well settled that ... if a law impinges upon a fundamental right explicitly or implicitly secured by the Constitution [it] is presumptively unconstitutional.”).
B. Compelling State Interest
Because Appellants satisfied the first prong of the test, the burden shifts to the Commonwealth to prove that KRS 189.820 furthers a compelling state interest. The trial court found a compelling interest “in promoting highway safety for all.” The Commonwealth echoes this interest and asserts an additional, more specific interest “in placing highly-visible materials on the rear ends of buggies to prevent daytime accidents.”
In support of its argument, the Commonwealth cites two studies. Both studies demonstrate that there is a serious, life-threatening problem of slow-moving vehicle crashes. See P.M. Garvey, Motorist Comprehension of the Slow-Moving Vehicle (SMV) Emblem, 9(2) J. Agrie. Safety & Health 159 (2003); Cory Alexander Anderson, Causative Factors of Crashes between a Motor Vehicle and the Amish and Old Order Mennonite Horse and Buggy (2008) (unpublished Masters thesis in Urban and Regional Planning at Virginia Commonwealth University).
The Garvey study illustrates generally the problem with slow-moving vehicles. For example, “when a vehicle travelling at 55 mph is 500 ft behind a vehicle travelling at 45 mph, the time to contact between the two vehicles is 34 sec[onds]. However, if *849the lead vehicle is travelling at 25 mph, [time to contact] reduces to 11.2 sec[onds], and if the lead vehicle’s speed is 5 mph, as with horse-drawn vehicles, [time to contact] falls to 6.8 seconds.” Garvey, supra, at 159.
The Anderson study focused on the seventy-six motor-vehicle-to-buggy crashes in Pennsylvania in 2006. See Anderson, supra, at 1. However, it cited other studies, one of which found that in 43% of reported crashes the buggies “sustained extensive damage or were destroyed, and about 10% ... involved a fatality.” Id. at 2. Another study cited by Anderson found that “buggy crashes with motor vehicles constituted the second highest reason for Amish admissions to the hospital.” Id. at 2-3. Citing an Ohio Department of Transportation study of 575 buggy crashes over a seven-year period, “the top causative factor to crashes was motor vehicles ‘following too close,’... that rear end crashes were the most common, and that a majority of crashes occurred during daylight hours.” Id. at 4.
I believe the Commonwealth has satisfied its burden of proving it has a compelling interest in promoting highway safety for all, and specifically in ensuring the visibility of slow-moving vehicles. I would therefore conclude that the Commonwealth satisfied the second prong of the test.
C. Narrowly Tailored/Least Restrictive Alternative
Having established a compelling state interest, the Commonwealth must finally show that use of this particular SMV emblem is narrowly tailored to achieving that interest. See Associated Indus. of Ky., 912 S.W.2d at 953 (citing Buclcley, 424 U.S. 1, 96 S.Ct. 612 (1976)). Although not necessarily identical to the notion of “narrow tailoring,” the United States Supreme Court, analyzing a similar state-law-infringement on the free exercise of religion, defined this third prong of the test as requiring the state to show that its means are “the least restrictive means of achieving” its compelling interest. Thomas v. Review Bd. of Ind. Emp’t Sec. Div., 450 U.S. 707, 718, 101 S.Ct. 1425, 67 L.Ed.2d 624 (1981) (emphasis added); see also Emp’t Div., Dep’t of Human Res. v. Smith, 494 U.S. 872, 899, 110 S.Ct. 1595, 108 L.Ed.2d 876 (1990), superseded by statute. Indeed, this is the test that is specifically defined in the federal Religious Freedom Restoration Act, 42 U.S.C. § 2000bb-l (2012), and appears to be the test that most states employ for free exercise issues challenged on state law grounds.10 As this “least restrictive alternative” test is a less nebulous and arbitrary determination — and the test the Commonwealth, Appellants, the courts below, the federal courts and most states use for free exercise issues — I would require the Commonwealth to prove the absence of a less restrictive alternative (notwithstanding our Associated Industries, 912 S.W.2d at 953, formulation).
The Commonwealth contends that the fluorescent-colored triangle is the least restrictive means of ensuring driver safety. However, twenty-three states and the District of Columbia do not require animal-drawn vehicles to display the SMV triangle mandated by KRS 189.820.11 In these oth*850er jurisdictions, various uses of white and red lanterns on back and/or front of animal-drawn vehicles is required. See, e.g., Ariz.Rev.Stat. Ann. § 28-937; Ark.Code Ann. § 27-36-219. Other jurisdictions mandate the additional requirement of red reflectors. See, e.g., Conn. Gen.Stat. Ann. § 14-96n. Still others permit those with objection to the SMV triangle to use a certain amount of reflective tape. See, e.g., Iowa Admin. Code § 761-452.3(321) (permitting the use of at least seventy-two inches of black, gray, silver, or white reflective material as alternative to emblem).
Clearly, at least some of these alternatives to the SMV emblem required by KRS 189.820 are less restrictive on Appellants’ freedom to exercise religion according to the dictates of their consciences. Whether the SMV emblem is more effective than these alternatives is irrelevant so long as the alternatives are viable. Of course, “[t]o be a ‘less restrictive alternative,’ [the alternative] must be both less restrictive in the sense that it inhibits [the free exercise of religion] to a lesser degree and it must be a viable alternative in that it allows the Government to achieve the ends that are its compelling interest.” Playboy Entm’t Grp., Inc. v. United States, 30 F.Supp.2d 702, 717 (D.Del.1998). I believe that there are viable, less restrictive alternatives to the SMV emblem.
For example, Appellants testified that they were using a plausible alternative to the SMV emblem in the form of over one hundred square inches of gray reflective tape, plus lanterns at nighttime. The Appellants’ expert witness, a highway safety expert with specific expertise in Amish buggy safety, testified that the reflective tape/lantern combination used by Appellants is a viable alternative to the SMV emblem and one that is used in several other jurisdictions. Additionally, the alternative slow-moving vehicle requirements in other states all appear to be both viable and less restrictive than the SMV emblem required by KRS 189.820. See supra note 4.
In fact, since Appellants’ convictions, Kentucky has joined these states in finding an effective way to advance roadway safety with respect to slow moving vehicles in a manner that does not interfere with the Swartzentruber Amish’s beliefs. Effective April 11, 2012, the General Assembly modified KRS 189.820 to add subsection (4) which allows use of reflective tape instead of the SMV triangle.12 Thus, Kentucky’s *851own legislature has found an acceptable, less restrictive alternative to address its roadway safety concerns. Accordingly, I believe that the Commonwealth failed to satisfy its burden of proving that the SMV emblem is the least restrictive alternative to achieving its compelling interest.
III. CONCLUSION
In light of the foregoing, I would hold that strict scrutiny applies to laws infringing upon the free exercise of religion under Sections 1 and 5 of Kentucky’s Constitution. Applying strict scrutiny, I would hold that: (1) Appellants have satisfied their requirement of establishing a sincerely-held religious belief, and that KRS 189.820 significantly burdens their constitutional rights; (2) the Commonwealth has a compelling interest in highway safety for all, and specifically in ensuring the visibility of slow-moving vehicles; and (3) the Commonwealth failed to prove that requiring the display of the SMV emblem is the least restrictive alternative to achieving that interest. I would therefore hold KRS 189.820 unconstitutional as applied to the Swartzentruber Amish, and reverse the judgment of the Court of Appeals. Abramson, J., joins.

. Section 1 states, in relevant part: "All men are, by nature, free and equal, and have certain inherent and inalienable rights, among which may be reckoned ... [t]he right of worshipping Almighty God according to the dictates of their consciences.” (Emphasis added.) Obviously, requiring the Swartzen-truber Amish to comply with a law that violates the dictates of their consciences would be unconstitutional.


. Although the trial court included this finding in its "Conclusions of Law” section, whether one has a sincerely held religious belief is obviously a factual determination. I assume the trial court included this finding in its "Conclusions of Law” because the sincerity of the belief is inextricably connected to whether compliance of the law at issue would impose a substantial burden upon the exercise of those beliefs, which is a matter of law.


. See, e.g., Humphrey v. Lane, 89 Ohio St.3d 62, 728 N.E.2d 1039, 1040 (2000); Munns v. Martin, 131 Wash.2d 192, 930 P.2d 318, 321 (1997) (en banc); Miller, 549 N.W.2d at 241.


. See Ariz.Rev.Stat. Ann. § 28-937 (Arizona); Ark.Code Ann. § 27-36-219 (Arkansas); Conn. Gen.Stat. Ann. § 14-96n (Connecticut); 21 Del.Code Ann. tit. 21, § 4345 (Delaware); D.C. Mun. Regs. tit. 18, § 739 (SMV emblem requirement applies only to *850motor vehicles), D.C.Code § 8-2006 (animal-drawn vehicles in the "horse-drawn carriage trade” required to display SMV emblem) (District of Columbia); Iowa Admin. Code § 761-452.3(321) (Iowa); Me.Rev.Stat. Ann. tit. 29, § 1925 (Maine); Mich. Comp. Laws Ann. § 257.688 (Michigan) (although § 257.688(g) would require the SMV emblem, Appellants brief indicates that after Michigan v. Swartzentruber, 170 Mich.App. 682, 429 N.W.2d 225 (1988), horse-drawn buggies driven by Amish may display reflector tape and red lanterns); State v. Hershberger, 462 N.W.2d 393 (Minn.1990) (Minnesota); Miss.Code Ann. § 63-7-91 (Mississippi); N.J. Stat. Ann. § 39:4-25 (New Jersey); N.M. Stat. Ann. § 66-3-887 (New Mexico); N.Y. Comp.Codes R. & Regs. tit. 15, § 68.8(c) (New York); (no applicable law) (North Carolina); N.D. Cent. Code Ann. §§ 39-21-50 and 39-21-16 (North Dakota); Ohio Rev.Code Ann. § 4513.11, Ohio Admin. Code 4501-39-03 (Ohio); R.I. Gen. Laws Ann. §§ 31-23-47 and 31-24-35 (Rhode Island); S.C.Code Ann. § 56-5-4650 (South Carolina); Tenn.Code Ann. § 55-9-401 (Tennessee); Vt. Stat. Ann. tit. 23, § 1361 (Vermont); W. Va.Code Ann. §§ 17C-15-16, 17C-15-2 (West Virginia); Wis. Stat. Ann. § 347.245 held unconstitutional as applied to Old Order Amish by State v. Miller, 196 Wis.2d 238, 538 N.W.2d 573 (Wis.App.1995); according to Appellants' brief, the use of white reflective tape and a lantern may be used as an alternative safety measure (Wisconsin); Wyo. Stat. Ann. § 31-5-921 (Wyoming).


. KRS 189.820(4) provides:
*851As an alternative to the slow-moving vehicle emblem, one (Z )-inch-wide white or silver reflective tape may be used on motorless slow-moving vehicles as follows:
(a) The rear of the vehicle shall be covered with a minimum of one hundred (100) square inches of the reflective tape;
(b) The reflective tape on the rear of the vehicle shall, at a minimum, outline the entire rear of the vehicle;
(c) Each side of the vehicle shall be covered with a minimum of thirty-six (36) square inches of reflective tape; and
(d) The highest point of the left front of the vehicle shall be covered with a minimum of twenty-four (24) square inches of reflective tape.